DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2015/0368815, English equivalent of JP 2014-147884 referenced in paragraph [0003] of the specification) in view of Colvin et al (US 3,378,479), Miyahara et al (US 2008/0053822) and Applicant’s admission of prior art.
Iwai et al teach (see abstract, figs. 1 and 27, paragraphs [0055]-[0059]) a hydrogen-containing water generator that included a cathode portion (“negative electrode” 10) of cylindrical shape having a plurality of openings in a side of the cylindrical shape, an anode portion (“positive electrode” 11) of cylindrical shape having a plurality of openings in a side of the cylindrical shape, an electrolytic vessel (tank, not numbered, but discussed by Iwai et al at several locations, paragraphs [0006], [0060], [0072], [0124]) internally provided with the cathode portion and the anode portion, a water supply part (first opening portion 101H) that is configured to supply water into the cathode portion from one end side of the cathode portion, and a drain part (second opening portion 102H) that is configured to drain water inside the electrolytic vessel from the other end side of the cathode portion.  Note that the generator of Iwai et al constitutes an electrolytic cell, although the claim does not expressly recite this word combination.  
Thus, Iwai et al fail to teach (1) the electrolytic vessel is transparent cylinder and (2) the anode portion is provided radially outside the cathode portion.
Colvin et al teach (see figs. 1-3, abstract, and paragraph spanning cols. 3 and 4), in the same field of endeavor of electrolytic water treatment, an electrolytic cell also comprising cylindrical anode portion and cylindrical cathode portion arranged in an electrolytic vessel, wherein the electrolytic vessel was a transparent cylinder adapted for viewing the internal components of the electrolytic cell without disassembly.  The anode was arranged radially outside of the cathode to permit the acid generated at the cathode to clean the transparent cylinder.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have (1) utilized the transparent cylinder of Colvin et al for the electrolysis vessel of Iwai et al because Colvin et al teach that the transparent vessel permitted viewing the internal components of the electrolytic cell without requiring disassembly of the electrolytic cell.
Miyahara et al teach (see abstract, fig. 1, paragraphs [0027], [0033]), in the same field of endeavor of electrolytic water treatment, constructing an electrolytic cell comprising concentric anode and cathode with the anode as the larger outer cylinder because the anode was subject to elution during operation.  By making the anode the larger electrode, the frequency of exchanging the anode was reduced.
Applicant admits as prior art (see paragraph [0004] of the specification as filed) that in the electrolytic cell of Iwai et al, the base material elutes from the anode portion such that it must be checked for deterioration periodically.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have (2) arranged the anode portion of Iwai et al to be radially outside the cathode portion because Colvin et al teach that arranging the anode near the transparent vessel permitted the acid produced at the anode to clean the transparent vessel and/or because Miyahara et al teach that making the outer cylindrical electrode to be the anode which was subject to elution during use permitted a decrease in the frequency of exchanging the anode due to the larger size of the outer cylindrical electrode in view of the recognition from Applicant’s admission that the anode of Iwai et al was subject to elution during use.  
Regarding claim 2, Colvin et al (fig. 1) and Miyahara et al (fig. 1) both teach arranging the electrolytic cell vertically.  Iwai et al also contemplated (see fig. 31) an embodiment where the cathode portion extended in a vertical direction with the water supply being at the bottom of the cell and the drain port at the top of the cell.  Note that the water in fig. 31 of Iwai et al flows upward under the buoyant force of the generated bubbles of oxygen and hydrogen.
Regarding claim 6, Iwai et al teach a spacer (insulator 13) arranged between the peripheral surface of the cathode and the peripheral surface of the anode.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2015/0368815, English equivalent of JP 2014-147884 referenced in paragraph [0003] of the specification) in view of Colvin et al (US 3,378,479), Miyahara et al (US 2008/0053822) and Applicant’s admission of prior art as applied to claim 1 above, and further in view of Suominen (US 2007/0029201).
Iwai et al and Colvin et al fail to teach that the water supply part was inserted inside the cathode portion in a radial direction and insert upward so as to be above an opening on a lower end side (of the cathode) and the drain part is inserted inside the cathode portion in a radial direction and inserted downward so as to be below an opening on an upper end side (of the cathode).
Suominen teaches (see abstract, fig. 1, paragraphs [0013]-[0016]) an electrolytic water treatment cell wherein the water supply part (tubular space 8) extended inside the cathode in a radial direction and inserted upward so as to be above the opening at the lower end of the cathode (electrode pipe 1) and wherein the drain part (tubular space 9) extended inside the cathode in a radial direction and inserted downward so as to be below the opening at the upper end of the cathode (electrode pipe 1). Suominen teaches that the particular arrangement of the water supply and drain parts permitted the water to be passed through washing spray holes (4) in the cathode (electrode pipe 1) to permit cleaning of the internal surface of the outer electrode pipe (2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the electrolytic cell of Iwai et al as modified by Colvin et al and Miyahara et al, to use the water feeding arrangement of Suominen to add the feature of cleaning the internal surface of the outer electrode.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2015/0368815, English equivalent of JP 2014-147884 referenced in paragraph [0003] of the specification) in view of Colvin et al (US 3,378,479), Miyahara et al (US 2008/0053822) and Applicant’s admission of prior art as applied to claim 1 above, and further in view of McAlister (US 2011/0042203).
Iwai et al and Colvin et al fail to teach that the water supply part was inserted inside the cathode portion in a radial direction and insert upward so as to be above an opening on a lower end side (of the cathode) and the drain part is inserted inside the cathode portion in a radial direction and inserted downward so as to be below an opening on an upper end side (of the cathode).
McAlister, from the adjacent field of endeavor of water electrolytic cells for the separate generation of hydrogen gas and oxygen gas teach (see abstract, fig. 4, paragraphs [0060]-[0065]) an arrangement wherein concentric cathode (110) and anode (114) were arranged within an electrolytic vessel and the vessel included a water supply part (138) that extended into a radial inside of the cathode (110) from below  for feeding water and a drain part (116) that extended into a radial inside of the cathode (110) from above for removing the hydrogen generated at the cathode separate from the oxygen generated at the anode (114).  
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the electrolytic cell of Iwai et al as modified by Colvin et al to have utilized the water supply part and drain part as taught by McAlister so as to achieve separate recovery of the hydrogen-containing water produced inside the cathode (110 of McAlister, inner electrode 11 of Iwai et al) from any oxygen-containing water produced outside the anode (114 of McAlister, outer electrode 12 of Iwai et al).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2015/0368815, English equivalent of JP 2014-147884 referenced in paragraph [0003] of the specification) in view of Colvin et al (US 3,378,479), Miyahara et al (US 2008/0053822) and Applicant’s admission of prior art as applied to claim 1 above, and further in view of Tamura et al (JP 2010-088973).
Iwai et al and Colvin et al fail to teach that the water supply part was inserted inside the cathode portion in a radial direction and insert upward so as to be above an opening on a lower end side (of the cathode) and the drain part is inserted inside the cathode portion in a radial direction and inserted downward so as to be below an opening on an upper end side (of the cathode).
Tamura et al teach (see fig. 3) an electrolytic device for generating hydrogen-containing water, wherein the electrolytic cell included a water inlet part (including opening 43) arranged radially inside of an inner cylindrical electrode (15) and extending upward to a position above the bottom opening of the inner cylindrical electrode and a drain portion (38) arranged radially inside of the inner cylindrical electrode (15) and extending downward so as to be below  the top opening of the inner cylindrical electrode.  The arrangement of water inlet and drain part permitted separate recovery of the cathode-product hydrogen-containing water and the anode-product oxygen-containing water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the electrolytic cell of Iwai et al as modified by Colvin et al to have utilized the water supply part and drain part as taught by Tamura et al to achieve separate recovery of the hydrogen-containing water produced at the cathode from the oxygen-containing water produced at the anode.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2015/0368815, English equivalent of JP 2014-147884 referenced in paragraph [0003] of the specification) in view of Colvin et al (US 3,378,479), Miyahara et al (US 2008/0053822) and Applicant’s admission of prior art as applied to claim 1 above, and further in view of Willey et al (US 5,082,544).
Iwai et al, Colvin et al and Miyahara et al fail to teach the electrolytic vessel including a degassing valve that discharges gas present in the electrolytic vessel.
Willey et al teach, in the field of endeavor of gas generating electrolytic cells, including a pressure relief valve (i.e. a “degassing valve” as claimed) that discharges gas from the electrolytic vessel when the gas pressure exceeds a threshold value as a safety feature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the pressure relief valve of Willey et al to the electrolytic vessel of Iwai et al as modified by Colvin et al and Miyahara et al as a safety precaution to avoid the danger of excessive gas pressure build up within the electrolytic vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794